                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.1 Filed 04/12/21 Page 1 of 12



                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF MICHIGAN
                                                                                                                    SOUTHERN DIVISION

                                                                                           JUAN DAVID VARGAS,

                                                                                                       Plaintiff,
                                                                                                                                           Case No:           NI
                                                                                           vs.                                             Hon.
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                           AUTO TRUCK TRANSPORT USA LLC,
                                                                                           and CURTIS DWAYNE NEWMAN,
                                                                                           Jointly and Severally,

                                                                                                     Defendants.
                                                                                           ____________________________________________________________________/

                                                                                            THOMAS W. JAMES (P68563)
                                                                                            ALEXUS B. RINGSTAD (P82767)
                                                                                            MICHIGAN AUTO LAW, P.C.
                                                                                            Attorneys for Plaintiff
                                                                                            30101 Northwestern Highway
                                                                                            Farmington Hills, MI 48334
                                                                                            (248) 353-7575; Fax: 248-254-8082
                                                                                            tjames@michiganautolaw.com
                                                                                            aringstad@michiganautolaw.com
                                                                                           ____________________________________________________________________/

                                                                                                         COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                                 There is no other pending civil action arising out of the transaction or
                                                                                                 occurrence alleged in the complaint. This action was previously in front of Hon.
                                                                                                 Bernard Friedman with docket # 20-CV-13223, but was dismissed without
                                                                                                 prejudice.

                                                                                                                        /s/ Thomas W. James_____
                                                                                                                        THOMAS W. JAMES P68563

                                                                                                 NOW COMES the above-named Plaintiff, JUAN DAVID VARGAS, by and

                                                                                           through his attorneys, MICHIGAN AUTO LAW. P.C., and says:
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.2 Filed 04/12/21 Page 2 of 12



                                                                                                 1.     That the amount in controversy exceeds Seventy-Five Thousand

                                                                                           ($75,000.00) Dollars.

                                                                                                 2.     That the Plaintiff, JUAN DAVID VARGAS, at all times material hereto,

                                                                                           was a resident of the City of Dearborn, County of Wayne, and State of Michigan.

                                                                                                 3.     That the Defendant, CURTIS DWAYNE NEWMAN, at all times
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                           material hereto, was a resident of the Town of Good Hope, County of Walton, and

                                                                                           State of Georgia.

                                                                                                 4.     That the Defendant, AUTO TRUCK TRANSPORT USA LLC, is a

                                                                                           corporation with its principal place of business in the Village of Pleasant Prairie,

                                                                                           County of Kenosha, and State of Wisconsin as Plaintiff is informed and believes.

                                                                                                 5.     There is complete diversity of citizenship under 28 USC section 1332, as

                                                                                           AUTO TRUCK TRANSPORT USA LLC, is incorporated in Wisconsin and has its

                                                                                           principal place of business in Wisconsin, and CURTIS DWAYNE NEWMAN is a

                                                                                           citizen of Georgia, while Plaintiff, JUAN DAVID VARGAS, is a citizen of Michigan.

                                                                                                                                COUNT I

                                                                                                 6.     That on or about September 27, 2019, at or about 12:15 p.m., the

                                                                                           Plaintiff, JUAN DAVID VARGAS, was driving eastbound on I-96 at or near the

                                                                                           intersection of Vernor, in the City of Detroit, County of Wayne and State of Michigan.

                                                                                                 7.     That at the aforementioned time and place, the Defendant, CURTIS

                                                                                           DWAYNE NEWMAN, was driving a 2019 automobile, license number WP20738,

                                                                                           with the express and implied consent and knowledge of its owner, AUTO TRUCK
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.3 Filed 04/12/21 Page 3 of 12



                                                                                           TRANSPORT USA LLC, and was in the course and scope of his employment with

                                                                                           AUTO TRUCK TRANSPORT USA LLC, said company being liable under the

                                                                                           doctrine of Respondeat Superior and the Owner’s Liability Act.

                                                                                                 8.      At that time and place, the Defendant, CURTIS DWAYNE NEWMAN,

                                                                                           owed the Plaintiff, and the public the duty to obey and drive in conformity with the
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                           duties embodied in the Common Law, the Motor Vehicle Code of the State of

                                                                                           Michigan, as amended, and the ordinances of the City of Detroit.

                                                                                                 9.      That the Defendant, CURTIS DWAYNE NEWMAN, did then and there

                                                                                           display gross, willful and wanton negligence and misconduct by passing improperly

                                                                                           and slamming into Plaintiff’s vehicle, forcing him to spin out, hit, and land on top of

                                                                                           the median.

                                                                                                 10.     That at the said time and place, Defendants CURTIS DWAYNE

                                                                                           NEWMAN and AUTO TRUCK TRANSPORT USA LLC were guilty of gross,

                                                                                           willful and wanton negligence and misconduct as follows:

                                                                                                         A.      In driving at an excessive rate of speed, under the conditions then

                                                                                           and there existing;

                                                                                                         B.      In failing to yield the right of way;

                                                                                                         C.      In driving in such a manner as to be unable to stop within the

                                                                                           assured clear distance ahead;

                                                                                                         D.      In failing to keep a reasonable lookout for other persons and

                                                                                           vehicles using said highway;
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.4 Filed 04/12/21 Page 4 of 12



                                                                                                        E.     In failing to have the vehicle equipped with proper brakes and/or

                                                                                           failing to apply said brakes in time;

                                                                                                        F.     In failing to drive with due care and caution;

                                                                                                        G.     In driving while distracted;

                                                                                                        H.     In passing improperly;
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                                        I.     In failing to take all possible precautions to avoid any collision

                                                                                           with other motor vehicles; and

                                                                                                        J.     In failing to make and/or renew observations of the conditions of

                                                                                           traffic on the highway;

                                                                                                 11.    The Defendant CURTIS DWAYNE NEWMAN was further negligent in

                                                                                           failing to obey and drive in conformity with the Common Law and the Motor Vehicle

                                                                                           Code of the State of Michigan as amended and ordinances of the City of Detroit.

                                                                                                 12.    That among those Statutes Defendants CURTIS DWAYNE NEWMAN

                                                                                           and AUTO TRUCK TRANSPORT USA LLC violated include, but are not limited to

                                                                                           the following:

                                                                                                        M.C.L.       257.401          Owner liability;

                                                                                                        M.C.L.       257.602(b)       Reading, typing or sending text message

                                                                                                        M.C.L.       257.626          Reckless driving;
                                                                                                        M.C.L.       257.626(b)       Careless or negligent driving;

                                                                                                        M.C.L.       257.634          Overtaking and passing on left of vehicle;
                                                                                                        M.C.L.       257.635          Passing oncoming vehicles;

                                                                                                        M.C.L.       257.636          Passing on left side of vehicle;
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.5 Filed 04/12/21 Page 5 of 12



                                                                                                        M.C.L.        257.638          Limitations on passing;

                                                                                                        M.C.L.        257.649          Right-of-way; stop signs; merging;

                                                                                                        M.C.L.        257.676b         Interference with flow of traffic;

                                                                                                        M.C.L.        257.705          Brakes;

                                                                                                        M.C.L.        480.11, et seq. Motor Carrier Safety Act of 1963;
                                                                                                                                       Motor Carrier Safety Act
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                                        49 C.F.R.                      Code of Federal Regulations.

                                                                                                 13.    That Defendants’ negligence was the proximate cause of Plaintiff JUAN

                                                                                           DAVID VARGAS being seriously injured, suffering a serious impairment of body

                                                                                           function and/or permanent serious disfigurement plus other injuries to the head, neck,

                                                                                           shoulders, arms, knees, back, chest and to other parts of his body, externally and

                                                                                           internally, and some or all of which interferes with his enjoyment of life and

                                                                                           experiencing great pain and suffering

                                                                                                 14.    That as a proximate result of said injuries, the Plaintiff JUAN DAVID

                                                                                           VARGAS suffered traumatic shock and injury to the nervous system, causing severe

                                                                                           mental and emotional anguish, which interferes with his enjoyment of life and may

                                                                                           require psychiatric treatment, and more generally became sick and disabled, and some

                                                                                           or all of said injuries, as set forth herein, may be permanent in nature.

                                                                                                 15.    That should it be determined at the time of trial that the said Plaintiff

                                                                                           JUAN DAVID VARGAS was suffering from any pre-existing conditions, at the time

                                                                                           of the aforesaid collision, then and in such event, it is averred that the negligence of

                                                                                           Defendant precipitated, exacerbated and aggravated any such pre-existing conditions.
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.6 Filed 04/12/21 Page 6 of 12



                                                                                                  WHEREFORE, the Plaintiff, JUAN DAVID VARGAS, now claims judgment

                                                                                           for whatever amount he is found to be entitled, plus court costs, attorney fees and

                                                                                           interest from the date of filing this Complaint.

                                                                                                                                  COUNT II

                                                                                                  NOW COMES the Plaintiff, JUAN DAVID VARGAS, and adds a Count II as
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                           follows:

                                                                                                  16.    Plaintiff hereby realleges, reaffirms and incorporates herein by reference

                                                                                           all allegations in paragraphs numbered 1-15.

                                                                                                  17.    Plaintiff hereby claims damages for allowable expenses and work loss in

                                                                                           excess of the daily, monthly, and three (3) year limitations plus all other economic

                                                                                           damages allowable under the Michigan No-Fault Law.

                                                                                                  18.    Plaintiff hereby claims all non-economic damages for the serious

                                                                                           impairment of body function and/or permanent serious disfigurement as more clearly

                                                                                           set out in the injuries listed in Count I.

                                                                                                  WHEREFORE, the Plaintiff, JUAN DAVID VARGAS, now claims judgment

                                                                                           for whatever amount he is found to be entitled, plus court costs, attorney fees and

                                                                                           interest from the date of filing this Complaint.

                                                                                                                                 COUNT III

                                                                                                  NOW COMES the Plaintiff, JUAN DAVID VARGAS, and adds a Count III as

                                                                                           follows:
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.7 Filed 04/12/21 Page 7 of 12



                                                                                                 19.    Plaintiff hereby realleges, reaffirms and incorporate herein by reference

                                                                                           all allegations in paragraphs numbered 1-18.

                                                                                                 20.    AUTO TRUCK TRANSPORT USA LLC is the employer of CURTIS

                                                                                           DWAYNE NEWMAN who was acting within the course and scope of his

                                                                                           employment with Defendant AUTO TRUCK TRANSPORT USA LLC at the time of
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                           the accident herein.

                                                                                                 21.    That in addition to the allegations set out in Counts I and II, Defendant

                                                                                           CURTIS DWAYNE NEWMAN's employer, AUTO TRUCK TRANSPORT USA

                                                                                           LLC is liable for Defendant CURTIS DWAYNE NEWMAN's negligence under the

                                                                                           doctrine of Respondent Superior.

                                                                                                 22.    That as a proximate cause of Defendant CURTIS DWAYNE

                                                                                           NEWMAN's negligence, Plaintiff JUAN DAVID VARGAS was seriously injured and

                                                                                           suffered additional injuries and damages as set out in Counts I and II.

                                                                                                 WHEREFORE, the Plaintiff, JUAN DAVID VARGAS now claims judgment

                                                                                           for whatever amount he is found to be entitled, plus court costs, attorney fees and

                                                                                           interest from the date of filing this complaint.

                                                                                                                                COUNT IV

                                                                                                 NOW COMES the Plaintiff, JUAN DAVID VARGAS, and adds a Count IV as

                                                                                           follows:

                                                                                                 23.    Plaintiff hereby realleges, reaffirms and incorporates herein by reference

                                                                                           all allegations in paragraphs numbered 1-22.
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.8 Filed 04/12/21 Page 8 of 12



                                                                                                 24.    Defendant AUTO TRUCK TRANSPORT USA LLC owed the Plaintiff

                                                                                           and the public at a large a duty to comply, and act in accordance with, the standards

                                                                                           and requirements set forth in the Motor Carrier Safety Act, Title 49 of the Code of

                                                                                           Federal Regulations; The Federal Motor Carrier Safety Regulations; and the Michigan

                                                                                           Motor Carrier Safety Act of 1963.
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                                 25.    Defendant AUTO TRUCK TRANSPORT USA LLC was directly

                                                                                           negligent, independent of the negligence of Defendant CURTIS DWAYNE

                                                                                           NEWMAN, in failing to comply with the standards and requirements as set forth in

                                                                                           the Motor Carrier Safety Act, Title 49 of the Code of Federal Regulations; the Federal

                                                                                           Motor Carrier Safety Regulations; and the Michigan Motor Carrier Safety Act of

                                                                                           1963; in one or more of the following ways:

                                                                                                        A.    Failing to properly screen and investigate Defendant CURTIS

                                                                                                              DWAYNE NEWMAN prior to hiring him, or in hiring him

                                                                                                              notwithstanding knowledge of his inexperience, lack of

                                                                                                              knowledge, and poor driving record and safety record;

                                                                                                        B.    Failing to properly direct, instruct, supervise, and train and/or

                                                                                                              control, Defendant CURTIS DWAYNE NEWMAN regarding the

                                                                                                              safe operation of a commercial vehicle and compliance with

                                                                                                              applicable Federal and Michigan Statutes;
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.9 Filed 04/12/21 Page 9 of 12



                                                                                                        C.    Failing to take steps to ensure Defendant CURTIS DWAYNE

                                                                                                              NEWMAN’s compliance with applicable Federal and Michigan

                                                                                                              statutes, and the standard of care for a truck driver; and

                                                                                                        D.    Failing to systematically and properly inspect and maintain a

                                                                                                              vehicle under its ownership or control, the FREIGHTLINER
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                                              PT126SLP, license number WP20738, in accordance with the

                                                                                                              standards set forth in the Federal Motor Carrier Safety

                                                                                                              Regulations and Michigan Motor Carrier Safety Act.

                                                                                                 26.    Defendant AUTO TRUCK TRANSPORT USA LLC was negligent in

                                                                                           failing to ensure that its employees and/or independent contractors adhere to the

                                                                                           proper Federal and State regulations and/or failed to properly hire, direct, instruct,

                                                                                           supervise, train, and/or control its employees, including but not limited to Defendant

                                                                                           CURTIS DWAYNE NEWMAN.

                                                                                                 27.    The negligence of Defendant AUTO TRUCK TRANSPORT USA LLC

                                                                                           in hiring, directing, instructing, supervising, training and/or controlling Defendant

                                                                                           CURTIS DWAYNE NEWMAN was a cause of the collision.

                                                                                                 28.    Defendant AUTO TRUCK TRANSPORT USA LLC was negligent in

                                                                                           failing to ensure that the vehicles under its ownership or control were systematically

                                                                                           and properly inspected, maintained, and repaired, as required by the Motor Carrier

                                                                                           Safety Act, Title 49 of the Code of Federal Regulations; the Federal Motor Carrier

                                                                                           Safety Regulations; and the Motor Carrier Safety Act of 1963.
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.10 Filed 04/12/21 Page 10 of 12



                                                                                                  29.    The negligence of Defendant AUTO TRUCK TRANSPORT USA LLC

                                                                                            in systematically inspecting, maintaining, and repairing the vehicles under its

                                                                                            ownership or control, was a cause of the collision.

                                                                                                  30.    The Defendant, AUTO TRUCK TRANSPORT USA LLC, carelessly,

                                                                                            recklessly and negligently entrusted the aforementioned motor vehicle and the
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                            operation thereof to the defendant-driver, the latter being a person incompetent and

                                                                                            unfit to drive a motor vehicle upon the highway of the State of Michigan by reason of

                                                                                            inability, inexperience, lack of knowledge, and consistently negligent driving, all of

                                                                                            which were known by Defendant AUTO TRUCK TRANSPORT USA LLC, or should

                                                                                            have been known in the exercise of reasonable care and caution, such that the

                                                                                            defendant-owners are hereby guilty of negligence, independent of the defendant-

                                                                                            driver.

                                                                                                  31.    The negligence of Defendant AUTO TRUCK TRANSPORT USA LLC

                                                                                            in entrusting the aforementioned motor vehicle, and the operation thereof, to

                                                                                            Defendant CURTIS DWAYNE NEWMAN, was a cause of the collision.

                                                                                                  WHEREFORE, the Plaintiff, JUAN DAVID VARGAS, now claims judgment

                                                                                            for whatever amount he is found to be entitled, plus costs, attorney fees and interest

                                                                                            from the date of filing this Complaint.

                                                                                                                                 COUNT V

                                                                                                  NOW COMES the Plaintiff JUAN DAVID VARGAS, by and through his

                                                                                            attorneys, MICHIGAN AUTO LAW, P.C., and adds a Count V as follows:
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.11 Filed 04/12/21 Page 11 of 12



                                                                                                   32.   Plaintiff hereby realleges, reaffirms, and incorporates herein by reference

                                                                                            herein all allegations in paragraphs numbered 1-31.

                                                                                                   33.   In addition to the allegations set out in Count I, Defendant AUTO

                                                                                            TRUCK TRANSPORT USA LLC is liable for the negligence of Defendant CURTIS

                                                                                            DWAYNE NEWMAN under statutory employee and/or statutory owner doctrines of
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                            liability.

                                                                                                   34.   In addition to the allegations set out in Count I, Defendant AUTO

                                                                                            TRUCK TRANSPORT USA LLC is liable for the negligence of Defendant, CURTIS

                                                                                            DWAYNE NEWMAN, under the Motor Carrier Safety Act, Title 49 of the Code of

                                                                                            Federal Regulations.

                                                                                                   35.   In addition to the allegations set out in Count I, Defendant, AUTO

                                                                                            TRUCK TRANSPORT USA LLC, is liable for the negligence of Defendant, CURTIS

                                                                                            DWAYNE NEWMAN, under M.C.L. 257.401, Owner Liability and M.C.L. 480.11 et

                                                                                            seq, Michigan's Motor Carrier Safety Act of 1963.

                                                                                                   36.   Defendant, AUTO TRUCK TRANSPORT USA LLC, was negligent in

                                                                                            failing to ensure that its employees adhere to the proper regulations and/or failed to

                                                                                            properly supervise, train, and/or control its employees, including but not limited to

                                                                                            Defendant CURTIS DWAYNE NEWMAN.

                                                                                                   37.   Defendant, AUTO TRUCK TRANSPORT USA LLC, was negligent in

                                                                                            its supervision of Defendant CURTIS DWAYNE NEWMAN.
                                                                                          Case 2:21-cv-10822-BAF-DRG ECF No. 1, PageID.12 Filed 04/12/21 Page 12 of 12



                                                                                                  38.    The negligence of Defendant AUTO TRUCK TRANSPORT USA LLC

                                                                                            in directing, instructing, and supervising Defendant CURTIS DWAYNE NEWMAN

                                                                                            was a cause of the collision.

                                                                                                  39.    Defendant AUTO TRUCK TRANSPORT USA LLC negligently

                                                                                            entrusted Defendant CURTIS DWAYNE NEWMAN with the vehicle owned by
Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575




                                                                                            AUTO TRUCK TRANSPORT USA LLC.

                                                                                                  40.    That as a proximate result of Defendants' negligence, Plaintiff, JUAN

                                                                                            DAVID VARGAS, was seriously injured and suffered additional injuries and

                                                                                            damages as set out in Counts I and II.

                                                                                                  WHEREFORE, the Plaintiff, JUAN DAVID VARGAS, now claims judgment

                                                                                            for whatever amount he is found to be entitled, plus court costs, attorney fees and

                                                                                            interest from the date of filing this Complaint.


                                                                                                                                     MICHIGAN AUTO LAW, P.C.



                                                                                                                                BY:_/s/ Thomas W. James_______________
                                                                                                                                  THOMAS W. JAMES (P68563)
                                                                                                                                  ALEXUS B. RINGSTAD (P82767)
                                                                                                                                  MICHIGAN AUTO LAW, P.C.
                                                                                                                                  Attorneys for Plaintiff
                                                                                            Dated: April 12, 2021
